Exhibit 10.2

 

REVOLVING PROMISSORY NOTE

 

$20,000,000.00   Austin, Texas   March 10, 2005

 

This Revolving Promissory Note (the “Note”) is executed pursuant to that certain
Loan Agreement (as amended, modified, restated or replaced from time to time,
the “Loan Agreement”) dated March 10, 2005, by and between Staktek Holdings,
Inc., a Delaware corporation (the “Borrower”) and Guaranty Bank (the “Bank”).
Advances to be made hereunder by Bank shall be made in reliance upon each and
all of the terms, conditions, representations, warranties, covenants and
agreements of the Loan Agreement. In no event will Bank have any obligation to
advance any proceeds of this Note unless Borrower fully satisfies all conditions
thereto set forth in the Loan Agreement.

 

For value received, Borrower promises to pay to the order of Bank, at the office
of Bank at 8333 Douglas Avenue, Dallas, Dallas County, Texas 75225 (or at such
other place as Bank may hereafter direct Borrower), the principal sum of TWENTY
MILLION AND 00/100 DOLLARS ($20,000,000.00), or the aggregate amount of all
unpaid advances made hereunder, whichever is the lesser, together with interest
on the outstanding portion thereof for the period such sums are unpaid, as
hereinafter provided, on or before the Maturity Date.

 

1. Definitions. Capitalized terms which are used in this Note and are not
otherwise defined are used with the meanings provided for them in the Loan
Agreement, unless the context clearly requires otherwise. As used in this Note,
the following terms shall have the meanings indicated opposite them:

 

“Additional Costs” — Any costs, losses or expenses incurred by Bank which it
determines are attributable to its making or maintaining the Loan, or its
obligation to make any Loan advances, or any reduction in any amount receivable
by Bank under the Loan or this Note.

 

“Applicable Margin” — The following percentages per annum, based upon the
Borrower’s Deposit/Sweep Balances:

 

Pricing Level

--------------------------------------------------------------------------------

  

Deposit/Sweep

Balances

--------------------------------------------------------------------------------

  

Commercial Based

Rate MINUS

--------------------------------------------------------------------------------

 

LIBOR Based Rate

PLUS

--------------------------------------------------------------------------------

Level 1

   $5MM <$10MM    0.50%   160 bps

Level 2

   $10MM <$15MM    0.50%   155 bps

Level 3

   $15MM <$20MM    0.50%   150 bps

Level 4

   $20MM <$30MM    0.75%   145 bps

Level 5

   $30MM <$50MM    0.75%   140 bps

Level 6

   $50MM    1.00%   125 bps

 

Any increase or decrease in the Applicable Margin resulting from a change in
Borrower’s



--------------------------------------------------------------------------------

Deposit/Sweep Balances shall become effective as of the first Business Day
following the date a change in Borrower’s Deposit/Sweep Balances occurs that
effects such a change in the Applicable Margin.

 

“Applicable Rate” — The Commercial Based Rate as to that portion of the
Principal Amount bearing interest at the Commercial Based Rate and the LIBOR
Based Rate as to each LIBOR Amount.

 

“Commercial Based Rate” — The Base Rate, minus the Applicable Margin per annum.
The Borrower understands that the Commercial Based Rate may not be the lowest
rate of interest charged to or paid by customers of Bank or of any other
financial institution, that the Commercial Based Rate is not necessarily more
favorable than another rate or index, and that rates on other loans or credit
facilities may be based on indices other than the Commercial Based Rate.

 

“Interest Period” — The period during which interest at the LIBOR Based Rate,
determined as provided in this Note, shall be applicable to the LIBOR Rate
Request Amount in question, provided, however, that each such period shall be
either one (1) month, two (2) months or three (3) months which shall be measured
from the date specified by Borrower in each LIBOR Rate Request for the
commencement of the computation of interest at the LIBOR Based Rate, to the
numerically corresponding day in the calendar month in which such period
terminates (or, if there be no numerical correspondent in such month, or if the
date selected by Borrower for such commencement is the last LIBOR Business Day
of a calendar month, then the last LIBOR Business Day of the calendar month in
which such period terminates, or if the numerically corresponding day is not a
LIBOR Business Day then the next succeeding LIBOR Business Day, unless such next
succeeding LIBOR Business Day enters a new calendar month, in which case such
period shall end on the next preceding LIBOR Business Day); in no event shall
any such period be selected which extends beyond the Maturity Date.

 

“LIBOR Amount” — Each portion of the Principal Amount bearing interest at an
applicable LIBOR Based Rate pursuant to a LIBOR Rate Request.

 

“LIBOR Based Rate” — With respect to any LIBOR Amount, the LIBOR Rate plus the
Applicable Margin.

 

“LIBOR Business Day” — Any day on which commercial banks are open for domestic
and international business (including dealings in U.S. Dollar deposits) in New
York City, New York and Dallas, Texas.

 

“LIBOR Rate” — The rate per annum determined by Bank (rounded upward, if
necessary, to the nearest 1/16 of 1%) equal to the offered rate (and not the bid
rate) for deposits in U.S. Dollars of amounts comparable to the LIBOR Rate
Request Amount for the same period of time as the Interest Period selected by
Borrower in the LIBOR Rate Request, as set forth on the LIBOR Reference Source
at approximately 10:00 a.m. (Dallas, Texas time) on the first day of the
applicable Interest Period.



--------------------------------------------------------------------------------

“LIBOR Rate Request” — Borrower’s telephonic notice (to be promptly confirmed in
writing by Borrower which must be received by Bank before such LIBOR Rate
Request will be put into effect by Bank), to be received by Bank by 12:00
o’clock Noon (Dallas, Texas time) three (3) LIBOR Business Days prior to the
LIBOR Business Day specified in the LIBOR Rate Request for the commencement of
the Interest Period, evidencing (i) Borrower=s election to have (a) all or any
portion of the Principal Amount which is not then the subject of an Interest
Period (other than an Interest Period which is terminating on such LIBOR
Business Day), and/or (b) all or any portion of any advance of Loan proceeds
which is to be made on such LIBOR Business Day, bear interest at the LIBOR Based
Rate, and (iii) specifying the Interest Period desired by Borrower in respect of
the amount specified.

 

“LIBOR Rate Request Amount” — The amount, to be specified by Borrower in each
LIBOR Rate Request, which Borrower desires to bear interest at the LIBOR Based
Rate and which shall in no event be less than $100,000.00 and, at Bank’s option,
incremental amounts of $100,000.00 each.

 

“LIBOR Reference Source” — The display for LIBOR rates appearing on Telerate
Page 3750 (or any successor page) as the London interbank offered rate for
deposits in U.S. Dollars at approximately 11:00 a.m. (London Time), for a term
comparable to such Interest Period.

 

“Loan” — The revolving loan to be made to Borrower by Bank pursuant to Section
1(a) of the Loan Agreement and evidenced hereby.

 

“Loan Agreement” — The Loan Agreement dated March 10, 2005, between Bank and
Borrower pursuant to which the Loan is being made, and any amendments,
modifications, restatements, or replacements thereof.

 

“Loan Documents” — The Loan Agreement, this Note, and all other documents,
agreements, and certificates executed and delivered by any person or entity in
connection with any thereof, and any and all amendments thereto and
modifications thereof.

 

“Maturity Date” — March 9, 2006, being the date this Note becomes due and
payable in its entirety.

 

“Note” — This Revolving Promissory Note in the original principal amount of
$20,000,000.00 executed by Borrower and payable to the order of Bank and any and
all renewals, extensions and rearrangements thereof.

 

“Obligated Parties” — Borrower and any endorser, guarantor, surety or other
person liable for the payment of this Note.

 

“Principal Amount” — That portion of the Loan evidenced hereby as is from time
to time unpaid and outstanding.

 

“Regulation D” — Regulation D of the Board of Governors of the Federal Reserve
System, as from time to time amended or supplemented.



--------------------------------------------------------------------------------

“Regulation” — With respect to the charging and collecting of interest at the
LIBOR Based Rate, any United States federal, state or foreign laws, treaties,
rules or regulations whether now in effect or hereinafter enacted or promulgated
(including Regulation D) or any interpretations, directives or requests applying
to a class of depository institutions including Bank under any United States
federal, state or foreign laws or regulations by any court or governmental or
monetary authority charged with the interpretation or administration thereof.

 

“Reserve Requirement” — The average maximum rate at which reserves (including
any marginal, supplemental or emergency reserves) are required to be maintained
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding one billion U.S. Dollars against “Eurocurrency
Liabilities,” as such quoted term is used in Regulation D. Without limiting the
effect of the foregoing, the Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks by reason of any
Regulation against (i) any category of liabilities which includes deposits by
reference to which the LIBOR Rate is to be determined as provided in this Note,
or (ii) any category of extensions of credit or other assets which includes
loans the interest rates on which is determined on the basis of rates referred
to in the definition of “LIBOR Rate” set forth above.

 

2. Interest.

 

2.1 As herein provided, the unpaid Principal Amount of this Note (or portions
thereof) from time to time outstanding shall bear interest prior to maturity at
the Commercial Based Rate and/or one or more applicable LIBOR Based Rates (as
elected in the manner specified in this Note), provided that in no event shall
the Applicable Rate exceed the Maximum Lawful Rate. The foregoing
notwithstanding, if at any time the Applicable Rate exceeds the Maximum Lawful
Rate, the rate of interest payable under this Note shall be limited to the
Maximum Lawful Rate, but any subsequent reductions in the Commercial Based Rate
or the LIBOR Based Rate, as the case may be, shall not reduce the Applicable
Rate below the Maximum Lawful Rate until the total amount of interest accrued on
this Note equals the total amount of interest which would have accrued at the
Applicable Rate if the Applicable Rate had at all times been in effect. Interest
prior to maturity on this Note shall be calculated at a daily rate based on a
year of 360 days, with the daily rate so determined being applied for the actual
number of days elapsed, provided that in no event shall the amount or rate of
interest payable hereunder exceed the Maximum Lawful Amount. Interest on the
Principal Amount (whether computed at the Commercial Based Rate or at the LIBOR
Based Rate) shall be payable monthly on the last day of each month beginning the
last day of April, 2005, and the remaining Principal Amount and all accrued and
unpaid interest shall be due and payable in full on the Maturity Date. Any
Principal Amount owing hereunder may be paid in full or in part prior to
maturity without penalty or premium, except as otherwise provided in Section 2.9
as to any Principal Amount bearing interest at the LIBOR Based Rate.

 

2.2 Borrower shall have the option, subject to the terms and conditions
hereinafter set forth, of paying interest on the Principal Amount or portions
thereof at the Commercial Based Rate or the LIBOR Based Rate as herein provided.
Except as to that portion or portions of the Principal Amount bearing interest
at the LIBOR Based Rate, the Principal Amount, from time to time



--------------------------------------------------------------------------------

outstanding, shall bear interest at the Commercial Based Rate. If Borrower
desires the application of the LIBOR Based Rate, it shall submit a LIBOR Rate
Request to Bank. Such LIBOR Rate Request shall be irrevocable, subject to
Borrower’s right to convert the rate of interest payable hereunder with respect
to any LIBOR Amount from the LIBOR Based Rate to the Commercial Based Rate as
hereinafter provided. In the event that Borrower fails to submit a LIBOR Rate
Request with respect to an existing LIBOR Amount not later than 12 o’clock Noon
(Dallas, Texas time) three (3) LIBOR Business Days prior to the LIBOR Business
Day specified in the LIBOR Rate Request for the commencement of the applicable
Interest Period, the LIBOR Amount in question shall bear interest, commencing at
the end of such Interest Period, at the Commercial Based Rate.

 

2.3 Bank, at its option, may honor a LIBOR Rate Request which is submitted less
than three (3) LIBOR Business Days prior to the LIBOR Business Day specified in
the LIBOR Rate Request for the commencement of the applicable Interest Period;
provided, however, Bank is not and shall not thereafter be bound to honor such a
request.

 

2.4 Any language to the contrary hereinabove notwithstanding, there may be no
more than three (3) LIBOR Based Rate elections made by Borrower outstanding at
any one time during the terms of the Loan, whether or not any portion of the
Principal Amount is then bearing interest at the Commercial Based Rate.

 

2.5 Borrower shall pay to Bank, promptly upon demand, such amounts as are
necessary to compensate Bank for Additional Costs resulting from any Regulation
which (i) subjects Bank to any tax, duty or other charge with respect to the
Loan or this Note, or changes the basis of taxation of any amounts payable to
Bank under the Loan or this Note (other than taxes imposed on the overall net
income of Bank or of its applicable lending office by the jurisdiction in which
Bank=s principal office or such applicable lending office is located), (ii)
imposes, modifies or deems applicable any reserve, special deposit or similar
requirements relating to any extensions of credit or other assets, or any
deposits with or other liabilities, of Bank, or (iii) imposes on Bank or on the
interbank LIBOR market any other condition affecting the Loan or this Note, or
any of such extensions of credit or liabilities. Bank will notify Borrower of
any event which would entitle Bank to compensation pursuant to this paragraph as
promptly as practicable after Bank obtains knowledge thereof and determines to
request such compensation. For purposes of this paragraph, the term “Bank” shall
mean and include Bank, and at Bank’s option, any present and/or future
participants in the Loan.

 

2.6 Without limiting the effect of the immediately preceding paragraph, in the
event that, by reason of any Regulation, (i) Bank incurs Additional Costs based
on or measured by the amount of (1) a category of deposits or other liabilities
of Bank which includes deposits by reference to which the LIBOR Rate is
determined as provided in this Note, and/or (2) a category of extensions of
credit or other assets of Bank which includes loans the interest on which is
determined on the basis of rates referred to in the definition of “LIBOR Rate”
set forth above, (ii) Bank becomes subject to restrictions on the amount of such
a category of liabilities or assets which it may hold, or (iii) if it shall be
unlawful or impractical for Bank to make or maintain the Loan (or any portion
thereof) at the LIBOR Based Rate, then Bank’s obligation to make or maintain the
Loan (or portions thereof) at the LIBOR Based Rate (and Borrower’s right to
request the same) shall be suspended and Bank shall give notice thereof to
Borrower and, upon the giving of such notice, interest payable hereunder at the
LIBOR Based Rate shall be converted to the Commercial Based Rate, unless Bank
may lawfully



--------------------------------------------------------------------------------

continue to maintain the Loan (or any portion thereof) then bearing interest at
the LIBOR Based Rate to the end of the current Interest Period(s), at which time
the interest rate shall convert to the Commercial Based Rate. If subsequently
Bank determines that such Regulation has ceased to be in effect, Bank will so
advise Borrower and Borrower may convert the rate of interest payable hereunder
with respect to those portions of the Principal Amount bearing interest at the
Commercial Based Rate to the LIBOR Based Rate by submitting a LIBOR Rate Request
in respect thereof and otherwise complying with the provisions of this Note with
respect thereto. For purposes of this paragraph, the term “Bank” shall mean and
include Bank, and at Bank’s option, any present and/or future participants in
the Loan.

 

2.7 Determinations by Bank of the existence or effect of any Regulation on its
costs of making or maintaining the Loan, or portions thereof, at the LIBOR Based
Rate, or on amounts receivable by it in respect thereof, and of the additional
amounts required to compensate Bank in respect of Additional Costs, shall be
presumptively correct, provided that such determinations are made on a
reasonable basis (absent manifest error). For purposes of this paragraph, the
term “Bank” shall mean and include Bank, and at Bank’s option, any present
and/or future participants in the Loan.

 

2.8 Anything herein to the contrary notwithstanding, if, at the time of or prior
to the determination of the LIBOR Based Rate in respect of any LIBOR Rate
Request Amount as herein provided, Bank determines (which determination shall be
presumptively correct [provided that such determination is made on a reasonable
basis] absent manifest error) that (i) by reason of circumstances affecting the
interbank LIBOR market generally, adequate and fair means do not or will not
exist for determining the LIBOR Based Rate applicable to an Interest Period, or
(ii) the LIBOR Rate, as determined by Bank, will not accurately reflect the cost
to Bank of making or maintaining the Loan (or any portion thereof) at the LIBOR
Based Rate, then Bank shall give Borrower prompt notice thereof, and the LIBOR
Rate Request Amount in question shall bear interest, or continue to bear
interest, as the case may be, at the Commercial Based Rate. If at any time
subsequent to the giving of such notice, Bank determines that because of a
change in circumstances the LIBOR Based Rate is again available to Borrower
hereunder, Bank shall so advise Borrower and Borrower may convert the rate of
interest payable hereunder from the Commercial Based Rate to the LIBOR Based
Rate by submitting a LIBOR Rate Request to Bank and otherwise complying with the
provisions of this Note with respect thereto. For purposes of this paragraph,
the term “Bank” shall mean and include Bank, and at Bank’s option, any present
and/or future participants in the Loan.

 

2.9 Borrower shall pay to Bank, immediately upon request and notwithstanding
contrary provisions contained in the Loan Documents, such amounts as shall, in
the conclusive judgment of Bank reasonably exercised, compensate Bank for any
loss, cost or expense incurred by it as a result of (i) any payment or
prepayment, under any circumstances whatsoever, of any portion of the Principal
Amount bearing interest at the LIBOR Based Rate on a date other than the last
day of an applicable Interest Period, (ii) the conversion, for any reason
whatsoever, of the rate of interest payable hereunder from the LIBOR Based Rate
to the Commercial Based Rate with respect to any portion of the Principal Amount
then bearing interest at the LIBOR Based Rate on a date other than the last day
of an applicable Interest Period, (iii) the failure of all or a portion of an
advance which was to have borne interest at the LIBOR Based Rate pursuant to a
LIBOR Rate Request to be made



--------------------------------------------------------------------------------

under the Loan Agreement, or (iv) the failure of Borrower to borrow in
accordance with a LIBOR Rate Request submitted by it to Bank, which amounts
shall include, without limitation, lost profits. For purposes of this paragraph,
the term “Bank” shall mean and include Bank, and at Bank’s option, any present
and/or future participants in the Loan.

 

2.10 Borrower shall have the right, from time to time, to convert the rate of
interest payable hereunder with respect to any portion of the Principal Amount
not then subject to a LIBOR Rate Request, to the Commercial Based Rate, subject
to the terms of this Note and provided that, in the case of a conversion from
the LIBOR Based Rate to the Commercial Based Rate, the entire amount of the
LIBOR Amount in question is the subject of the conversion.

 

2.11 Any portion of the Principal Amount to which the LIBOR Based Rate is not or
cannot, pursuant to the terms hereof, be applicable shall bear interest at the
Commercial Based Rate.

 

2.12 Borrower shall have the right to prepay this Note, in whole or in part,
without premium or penalty (subject, however, to the provisions of this Note),
and provided that any such prepayment of principal is accompanied by (i) any
interest that has accrued thereon (including any interest payments required to
be paid at the Default Rate), and (ii) any other sums that may be payable
hereunder, and provided further that any such prepayment of any portion of the
Note then subject to the LIBOR Based Rate shall be accompanied by an amount
equal to any losses, costs or expenses incurred by Bank, as Bank shall
determine, in connection with such prepayment.

 

2.13 All payments of principal shall be credited first against Principal Amounts
bearing interest at the Commercial Based Rate and then toward the payment of
LIBOR Amounts. Payments of LIBOR amounts shall be applied in such manner as
Borrower shall select; provided, however, that Borrower shall select LIBOR
Amounts to be repaid in a manner designed to minimize any losses incurred by
virtue of such payment. If Borrower shall fail to select the LIBOR Amounts to
which such payments are to be applied, or if an event of default has occurred
hereunder or in any other document executed in connection herewith and is
continuing at the time of payment, then Bank shall be entitled to apply the
payment to such LIBOR Amounts in the manner it deems appropriate. Borrower shall
compensate Bank for any losses incurred by virtue of any payment of those
portions of the Loan accruing interest at the LIBOR Based Rate prior to the last
day of the relevant Interest Period, which compensation shall be determined in
accordance with the provisions set forth in this Note, and any payment received
pursuant to this paragraph shall be applied first to losses incurred by Bank by
reason of such payment.

 

2.14 If an Event of Default shall occur, interest on the Principal Amount shall,
at the option of Bank, immediately and without notice to Borrower, be converted
to the Commercial Based Rate. The foregoing provision shall not be construed as
a waiver by Bank of its right to pursue any other remedies available to it under
the Loan Agreement or any of the Collateral Agreements or any other instrument
evidencing or securing the Loan, nor shall it be construed to limit in any way
the application of the Default Rate.

 

2.15 Anything to the contrary contained in this Note notwithstanding, at the
option of the holder of this Note and upon notice to the undersigned at any time
after the occurrence of an Event of Default, from and after such notice and
during the continuance of such default, the unpaid principal



--------------------------------------------------------------------------------

of this Note from time to time outstanding and all past due installments of
interest shall, to the extent permitted by applicable law, bear interest at the
Default Rate, provided that in no event shall such interest rate be more than
the Maximum Lawful Rate.

 

2.16 All interest accruing under this Note shall be calculated on the basis of a
360-day year applied to the actual number of days in each month. The undersigned
shall make each payment which it owes hereunder not later than twelve o=clock,
noon, Dallas, Texas time, on the date such payment becomes due and payable (or
the date any voluntary prepayment is made), in immediately available funds. Any
payment received by Bank after such time will be deemed to have been made on the
next following business day. As used herein, the term “business day” shall mean
a day on which commercial banks are open for business with the public in Dallas,
Texas.

 

3. Reborrowing Principal. Borrower may borrow and reborrow funds hereunder from
time to time prior to the Maturity Date, provided (i) no Default or Event of
Default shall have occurred, and (ii) the principal amount outstanding hereunder
shall not exceed the Revolving Credit Limit.

 

4. Jurisdiction; Venue; Applicable Law. Borrower agrees and consents to the
jurisdiction of the District Courts of Dallas County, Texas and of the United
States District Court for the Northern District of Texas (Dallas Division) and
acknowledge that such courts shall constitute proper and convenient forums for
the resolution of any actions between Borrower and Bank with respect to the
subject matter hereof and agrees that such courts shall be the sole and
exclusive forums for the resolution of any actions between Borrower and Bank
with respect to the subject matter hereof, except that any suit to foreclose any
lien which secures the payment hereof may be brought by Bank in the county or
district where the property subject to such lien is located. This Note shall be
governed by and construed in accordance with the applicable laws of the United
States of America and the laws of the State of Texas, except that Chapter 346 of
the Texas Finance Code shall not apply to this Note.

 

5. Events of Default. If Event of Default shall occur for any reason whatsoever
(and whether such occurrence shall be voluntary or involuntary or come about or
be effected by operation of law pursuant to or in compliance with any judgment,
decree or order of any court, or any order, rule or regulation of any
administrative or governmental body, or otherwise) then, and in such event, and
at any time thereafter, the holder of this Note may, at its option without
demand or notice to Borrower which Borrower expressly waives (except as
specifically otherwise provided herein or in any other Loan Document) declare
the outstanding principal and accrued interest owing under this Note to be
immediately due and payable, whereupon the entire unpaid principal and accrued
interest of this Note shall forthwith become and be due and payable. In the
event default is made in the prompt payment of this Note when due or declared
due, and the same is placed in the hands of an attorney for collection, or suit
is brought on same, or the same is collected through probate, bankruptcy or
other judicial proceedings, then Borrower agrees and promises to pay reasonable
attorney’s fees and costs of collection in addition to the amount of principal
and interest owing hereon.

 

6. General Waivers. Except as otherwise expressly set forth in any other Loan
Document, Borrower and all of the Obligated Parties severally waive presentment
for payment,



--------------------------------------------------------------------------------

demand, notice of intent to accelerate, notice of acceleration, protest and
notice of protest, and of dishonor, diligence in collecting and the bringing of
suit against any other party, and agree to all renewals, extensions, partial
payments, releases, subordinations and substitutions of security, in whole or in
part, with or without notice, before or after maturity. The failure by Bank to
exercise any of its rights, remedies, recourses, or powers upon the occurrence
of one or more of the Events of Default shall not constitute a waiver of the
right to exercise the same or any other right, remedy, recourse, or power at any
subsequent time in respect to the same or any other of the Events of Default.
The acceptance by Bank of any payment hereunder which is less than payment in
full of all amounts due and payable at the time of such payment shall not
constitute a waiver of the right to exercise any of Bank’s rights, remedies,
recourses, or powers at that time, or any subsequent time, or nullify any prior
exercise of any such right, remedy, recourse or power without the written
consent of Bank, except as and to the extent otherwise required by applicable
law.

 

7. Reduction in Interest. It is the intent of Bank and Borrower in the execution
of this Note and all other instruments now or hereafter securing this Note to
contract in strict compliance with applicable usury law. In furtherance thereof,
Bank and Borrower stipulate and agree that none of the terms and provisions
contained in this Note, or in any other instrument executed in connection
herewith, shall ever be construed to create a contract to pay for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Lawful Rate; neither Borrower nor any guarantors, endorsers or other parties now
or hereafter becoming liable for payment of this Note shall ever be obligated or
required to pay interest on this Note at a rate in excess of the Maximum Lawful
Rate that may be lawfully charged under applicable law, and the provisions of
this paragraph shall control over all other provisions of this Note and any
other instruments now or hereafter executed in connection herewith which may be
in apparent conflict herewith. Bank, including each holder of this Note,
expressly disavows any intention to charge or collect excessive unearned
interest or finance charges in the event the maturity of this Note is
accelerated. If the maturity of this Note shall be accelerated for any reason or
if the principal of this Note is paid prior to the end of the term of this Note,
and as a result thereof the interest received for the actual period of existence
of the Loan exceeds the amount of interest that would have accrued at the
Maximum Lawful Rate, Bank or other holder of this Note shall, at its option,
either refund to Borrower the amount of such excess or credit the amount of such
excess against the Principal Amount and thereby shall render inapplicable any
and all penalties of any kind provided by applicable law as a result of such
excess interest. In the event that Bank or any other holder of this Note shall
contract for, charge or receive any amounts and/or any other thing of value
which are determined to constitute interest which would increase the effective
interest rate on this Note to a rate in excess of that permitted to be charged
by applicable law, all such sums determined to constitute interest in excess of
the amount of interest at the lawful rate shall be, upon such determination, at
the option of Bank or other holder of this Note, either immediately returned to
Borrower or credited against the Principal Amount, in which event any and all
penalties of any kind under applicable law as a result of such excess interest
shall be inapplicable. By execution of this Note, Borrower acknowledges that it
believes the Loan evidenced by this Note to be non-usurious and agrees that if,
at any time, Borrower should have reason to believe that the Loan is in fact
usurious, it will give Bank or other holder of this Note notice of such
condition and Borrower agrees that Bank or other holder shall have ninety (90)
days in which to make appropriate refund or other adjustment in order to correct
such condition if in fact such exists. The term “applicable law” as used in this
Note shall mean the laws of the State of Texas or the laws of the United States,
whichever laws allow the greater rate of interest, as such laws now exist or may
be changed or amended or come into effect in the future.



--------------------------------------------------------------------------------

8. Set Off. If the unpaid principal amount of this Note, interest accrued hereon
or any other amount owing by Borrower hereunder or under any of the other Loan
Documents shall have become due and payable (by acceleration or otherwise), Bank
shall have the right, in addition to all other rights and remedies available to
it, without notice to Borrower, to set off against and to appropriate and apply
to such due and payable amounts any debt owing to any one or more of Borrower,
and any other funds held by Bank in any manner for the account of any one or
more of Borrower. Such right shall exist whether or not Bank shall have given
notice or made any demand hereunder, whether or not such debt owing to or funds
held for the account of any one or more of Borrower is or are matured or
unmatured, and regardless of the existence or adequacy of any collateral,
guaranty or any other security, right or remedy available to Bank. Borrower
hereby consent to and confirm the foregoing arrangements and confirm Bank’s
rights of set off. Nothing in this Note or in any of the other Loan Documents
shall be deemed a waiver or prohibition of or restriction on Bank’s rights of
set off.

 

9. Financial Accommodation Under Bankruptcy Code. Bank’s obligation to make any
loan or advance hereunder shall be deemed to be pursuant to a contract to make a
loan or extend debt financing or financial accommodations to Borrower within the
meaning of Subsections 365(c)(2) and 365(e)(2)(B) of the Bankruptcy Code of the
United States of America.

 

THIS NOTE AND THE OTHER LOAN DOCUMENTS EXECUTED ON OR PRIOR TO THE DATE HEREOF
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

STAKTEK HOLDINGS, INC., a Delaware corporation By:  

 

--------------------------------------------------------------------------------

    W. Kirk Patterson,     Vice President and     Chief Financial Officer